UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
 ASAHI KASEI PHARMA CORPORATION,                               :                     11/18/2019
                                                               :
                                              Plaintiff,       :
                                                               :      19 Civ. 9060 (LGS)
                            -against-                          :
                                                               :            ORDER
                                                               :
 ENDO VENTURES LIMITED, ENDO                                   :
 PHARMACEUTICALS INC., AND AUXILIUM :
 PHARMACEUTICALS LCC,                                          :
                                              Defendants. :
 ------------------------------------------------------------- :
                                                               X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on November 15, 2019, the parties filed a joint letter requesting that the

Court allow the parties to conduct mediation through a mutually-agreed upon private mediator

(Dkt. No. 45), rather than the mediator appointed by the Court on November 12, 2019 (Dkt. No.

41). It is hereby

        ORDERED that the parties shall select a mutually-agreed upon private mediator and

shall file a joint letter updating the Court as to this selection by November 22, 2019. It is further

        ORDERED that the Court’s order at Dkt. No. 41 requesting a Court-appointed mediator

is STRICKEN because of the parties’ intention to find a private mediator. The Clerk of Court is

respectfully directed to advise the assigned mediator of this development. It is further

        ORDERED that the deadline for completion of mediation is hereby extended from

December 5, 2019, to December 22, 2019. The parties shall conclude the mediation by

December 22, 2019, or shall file a joint letter expressing mutual agreement that the mediation is

productive and seeking an appropriate extension, or stating that at least one party believes that

the mediation should be halted and the litigation should proceed.


Dated: November 18, 2019
       New York, New York
